Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-12 are allowed in view of amendment and argument filed on 04/22/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Closest prior art is Ahn (KR 10-0711468 A).
Ahn discloses a high strength cold rolled steel sheet and the method of making.  The sheet B comprises all elemental composition within claimed elemental compositions as illustrated in Table 1 of Page 4 of previous office action 01/25/2022.  
Ahn discloses broad range microstructure comprises ferrite main phase and martensite structure 2-70%, hence overlapping instant claim 1required microstructure requirement.
However, Ahn does not disclose instant claim 1 required wherein clause which is due to process conditions as required by instant application.
Ahn discloses a similar process of making the steel sheet No B as follows: (Page 7 Example section)
Reheating a slab at 1150-1250 C for 1 hour in a heating furnace , hot rolling finish at 850-950 C, winding (i.e. coiling) at 650 C. Since winding temperature is lower than hot rolling finish temperature, cooling the hot rolled steel sheet to winding temperature is expected.
Cold rolling the hot rolled coiled with a cold reduction ratio 50-70%, hence overlapping instant claim 6 required 40-80%.
Continuous annealing the cold rolled steel sheet B (Table 2) at 790 C which is considered within the range of Ac1+20 to Ac3-20 C as required by instant claim 5.
Primary cooling the continuously annealed cold rolled steel sheet at primary cooling rate of 3.2 C/s to 650-720C ( Page 6 last paragraph )
Hence, Ahn discloses a similar process of making as required by instant claim 4.
Ahn does not expressly disclose cooling rate of 10-70 C/s and continuously annealing under hydrogen concentration of 3-30% by volume and cold rolling using a rolling mill comprises of 5 or 6 stands and an initials stand reduction ratio is set to 25-37%.
Applicant expressly discloses criticality of cooling process after hot rolling process is performed at a cooling rate 10-70 C/s and cold rolling performed using a rolling mill comprises of 5 or 6 stands where an initial stand reduction radio is set to 25-37% in order to arrive at claimed relationship (Cgb/Cf) >=3.5
	No prior art can be found to disclose cooling rate of 10-70 C/s and continuously annealing under hydrogen concentration of 3-30% by volume and cold rolling using a rolling mill comprises of 5 or 6 stands and an initials stand reduction ratio is set to 25-37%.
Hence, instant claims 1-6 and 8-12 are in condition for allowance.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733